Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-9 are subject to examination.  
Claims 10-20 are cancelled.  

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 9/26/22 is acknowledged.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
CONNECTING ACCESS POINT TO WIRELESS MULTI-HOP NETWORK BASED ON NETWORK ROLE OF AP, please refer to MPEP 606 for title contents.

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake 20200228974 in view of Duo et al., 20200344608.
Referring to claim(s) 1, Miyake discloses an access point (AP) comprising: a processor; and a memory coupled to the processor, the memory storing instructions to cause the processor to perform acts comprising: generating a shared key between the AP and a device based at least in part on a private key of the AP (para 69), receiving, from the device in a wireless manner (para 25) encrypted information (para 69), decrypting the encrypted information using the shared key to determine the information of the AP (para 69). Miyake does not specifically mention about, which is well-known in the art, which Duo discloses, a configuration of the AP; the configuration at least indicating an identifier of a wireless multi-hop network and a network role of the AP in the wireless multi-hop network; and connecting to the wireless multi-hop network according to the configuration, para 28, 61. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Miyake to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known configuring of an AP and network role of an AP. The roles of an AP, mesh point portals (140B & 150B), mesh points (140 C/D & 150 C/D) of FIG. 1 may be wireless mesh nodes that allow mobile devices or other computers to connect to networks 140 or 150 redundantly. For example, a user device may initially connect to network 140 using mesh point 140C after which communications may be sent to mesh point 140D. In an instance, when mesh point 140C is unreliable, fails, is overloaded, or when a signal strength of mesh point 140C is weaker than the signal strength of mesh point 140D, communication traffic may be switched from mesh point 140C to mesh point 140D. In certain instances, the mesh points illustrated in FIG. 1 may include similar functionality as functionality performed by a mesh portal. Mesh point portals may include additional functionality that may not be provided by a mesh point in a given network. For example, mesh point portal 140B may be able to send transmissions over a wired network to firewall/gateway 140A. Alternatively or additionally, mesh point portals may be configured to communicate with other computing devices wirelessly. In such instances, mesh point portal 140A may communicate with cloud management system or with other devices via a cellular network, while mesh point portal communicates with other devices (such as user devices, mesh point 140C, or mesh point 140D) using standard 802.11 wireless communications. Computing devices associated with networks 160 or 170 include firewall/gateway (160A & 170A) and various access points (160B-160E & 170B-170E). In certain instances, each of these different access points may include wireless communication capabilities like the mesh points 140C/140D and mesh portal 140B of network 140, para 28. 
 
Claim(s) 2-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Duo and Bernsen, BR 112021015536 A2.
Referring to claim(s) 2, Duo discloses an access point (AP), para 28. Miyake and Duo do not specifically mention about, which is well-known in the art, which Bernsen discloses, receiving, from the device, a Device Provision Protocol (DPP) authentication request indicating a public key of the device and a public key of the device (para 35, 2); transmitting, to the device, a DPP authentication response to provide an authentication to the device (para 35, 2); and receiving, from the device, a DPP authentication confirmation indicating a mutual authentication (para 35, 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Miyake to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known DPP authentication with public keys. In the case of the DPP protocol, the first message is the Authentication Request message and the reply message is the DPP Authentication Response. The Responder verifies that the DPP Authentication Request message contains a correctly generated cryptographic hash of the Responder's initialization public key and that it has a copy of the Initiator's initialization public key. The responder sends a DPP Authentication Response message indicating whether authentication can continue. The DPP Authentication Response contains a cryptographic hash of the Responder's initialization public key and may contain the Initiator's initialization public key hash. Similarly, for the Initiator, the Registrant may have obtained this public key through OOB communication. The Initiator's initialization public key can then be used for mutual authentication, para 35.

Referring to claim(s) 3, Duo discloses obtaining, from the encrypted information, para 69. Bernsen discloses a credential for connecting to the wireless multi- hop network, the credential comprising one of the following: a connector for establishing a security association using a Device Provision Protocol (DPP) network introduction protocol, a shared passphrase, or a pre-shared key (PSK), para 40.

Referring to claim(s) 4, Duo discloses wherein the wireless multi-hop network is a mesh network, abstract and determining, according to the configuration, the network role of the AP as to whether the AP acts as a mesh portal (MPP) or a mesh point (MP) in the mesh network, para 28, 61; and connecting to the mesh network according to the network role of the AP, para 28, 61. Bernsen discloses the credential, para 40.

Referring to claim(s) 5, Duo discloses in accordance with a determination that the AP acts as an MPP in the mesh network, para 28, 61, broadcasting the identifier of the mesh network, para 22, 28; and establishing at least one secure mesh link with at least one MP in the mesh network based on the identifier of the mesh network, para 22, 28. Bernsen discloses the credential, para 40.

Referring to claim(s) 7, Duo discloses in accordance with a determination that the AP acts as an MP in the mesh network, connecting to a further AP which broadcasts the identifier of the mesh network para 22, 28. Bernsen discloses the credential, para 40. Duo discloses broadcasting the identifier of the mesh network.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Duo and Hashemi, 20200196219.  
Referring to claim(s) 9, Duo discloses determining, from the encrypted information, para 69. Miyake and Duo do not specifically mention about, which is well-known in the art, which Hashemi discloses, a first identifier of a path selection protocol, para 100, and a second identifier of a path selection metric, para 100 for selecting a path for connecting to the wireless multi-hop network, para 101, 127, 240. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Miyake to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known path selection protocol, path selection metric and selecting the path.  The main contents of the Mesh Configuration elements are: (a) a path selection protocol identifier; (b) a path selection metric identifier; (c) a congestion control mode identifier; (d) a synchronization method identifier; and (e) an authentication protocol identifier. The contents of the Mesh Configuration Element together with the Mesh ID form a mesh profile, para 98. The path is selected using best link quality with the metrics, para 213.

Allowable Subject Matter
Claims 6, 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains, in accordance with a determination that an MP in the mesh network fails, transmitting an authentication request for the MP; receiving an authentication response from the MP; and in accordance with a determination that the authentication response is received from the MP, transmitting, to the MP in a wireless manner, encrypted information on a configuration of the MP for reconnecting to the mesh network.
Claim 8 contains, in accordance with a determination that the AP fails, monitoring an authentication request from an MPP in the mesh network; in accordance with receiving the authentication request from the MPP, transmitting an authentication response to the MPP; receiving, from the MPP in a wireless manner, encrypted information on the configuration of the AP; decrypting the encrypted information to determine the configuration of the AP; and reconnecting to the mesh network according to the configuration.
Miyake discloses an access point (AP) comprising: a processor; and a memory coupled to the processor, the memory storing instructions to cause the processor to perform acts comprising: generating a shared key between the AP and a device based at least in part on a private key of the AP (para 69), receiving, from the device in a wireless manner (para 25) encrypted information (para 69), decrypting the encrypted information using the shared key to determine the information of the AP (para 69).
Duo discloses, a configuration of the AP; the configuration at least indicating an identifier of a wireless multi-hop network and a network role of the AP in the wireless multi-hop network; and connecting to the wireless multi-hop network according to the configuration, para 28, 61.
Bernsen discloses, receiving, from the device, a Device Provision Protocol (DPP) authentication request indicating a public key of the device and a public key of the device (para 35, 2); transmitting, to the device, a DPP authentication response to provide an authentication to the device (para 35, 2); and receiving, from the device, a DPP authentication confirmation indicating a mutual authentication (para 35, 2).
Miyake, Duo, Bernsen and the additional art of record do not at least teach or suggest combination of limitations of claims 6 and 8. Therefore claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496